      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND



NAJEEB HATAMI
6140 Shiplett Blvd
Burke, Va. , 22015



      Plaintiff



v.                                 Case No




MIKE POMPEO
United States Secretary of State
Washington, D.C. 20005

      Defendant




                     COMPLAINT FOR MANDAMUS
       COMES NOW, Najeeb Hatami, by and through his attorney, John T. Riely
and sues the Defendant, Mike Pompeo, United States Secretary of State and
states as follows:



INTRODUCTION



1.   This is a civil action brought pursuant to 8 USC 1329 and 28 USC 1331 and
     1361 to redress the deprivation of rights, privileges and immunities secured
     to the plaintiff, by which statutes jurisdiction is conferred. The instant suit
     seeks to compel Defendant to perform a duty the Defendant owed to the
     Plaintiff. Jurisdiction is further conferred by 5 USC 704.

2.   The instant action is brought to compel the defendant and those acting
     under him to rule upon the application duly filed by the plaintiff and his
     fiancée, Geeti Monsef on October 14, 2018 at the Consulate General of the
     United States in Kabul, Afghanistan.



PARTIES



3.   The Plaintiff is NAJEEB HATAMI who is a citizen and national of the United
     States and who currently resides in Burke, Virginia. Plaintiff Hatami's
     fiancée is Geeti Monsef and she is the beneficiary of an approved K-1 visa
     petition classifying her as a fiancée of a U.S. Citizen. Ms. Monsef presently
     resides in Kabul, Afghanistan.

4.   Defendant Mike Pompeo is the duly appointed and confirm Secretary of
     State of the United States. He is charged by law with the statutory
     obligation to adjudicate visa applications presented to him. Upon
     information and belief, it is asserted that such visa application in the present
     instance has been delegated to the U.S. consulate general sitting in Kabul,
     Afghanistan and in the Embassy of the United States of America. Secretary
     Pompeo is being sued in his official capacity only.



FACTS



5.   On or about December 22, 2017 the plaintiff filed with the United States
     Citizenship and Immigration Services (USCIS) a petition on form I-129F
     seeking to classify his finance as such and seeking to secure a K-1 visa. The
     I-129F has numerous elements and requirements the petitioner must meet
     to secure an approval. This includes a filing fee.

6.   On or about August 16, 2018, the US CIS approved the I-129F petition filed
     by the plaintiff, Mr. Hatami.

7.   The plaintiff thereafter worked with the US Consulate in Kabul, Afghanistan
     to prepare and schedule an interview for the Plaintiff Hatami's fiancée,
     Geeti Monsef. Plaintiff Hatami further worked to ensure that Ms. Geeti
     was documentarily qualified for the interview at the consulate and this
     included providing proof and willingness of financial support. Upon
     information and belief all documents required by the consulate have been
     submitted. The 10 month delayed is attributed to administrative processing
     on the part of the consulate.

8.   On or about October 14, 2018 at the Consulate General of the United States
     in Kabul, Afghanistan, Plaintiff Hatami's fiancée, Geeti Monsef, was
     scheduled to be interviewed by the defendant and his agents.

9.   Upon information and belief the interview went well and was positive.
     Upon information and belief, it is believed that no derogatory information
     was developed regarding Plaintiff Hatami' or his fiancée, Geeti Monsef.
10.   The defendant and his agents advised the plaintiff and his fiancée that their
      case would require some administrative processing but that the same would
      adjudicated in an undefined but reasonable time frame.

11.   During the ensuing ten months, the plaintiff and his fiancée have made
      scores of inquiries to the Defendant through his agents in Kabul,
      Afghanistan, through his ombudsman, through legal representatives,
      through congressional and senatorial offices and through contacts with
      Embassy and consulate personnel. The plaintiff and his fiancée have been
      told repeatedly and consistently that the matter is still undergoing
      administrative processing and that the matter is not yet ripe for issuance of
      the visa.

12.   Upon information and belief, the normal period for ruling on a K-1 fiancée
      visa has now passed. Defendant has sufficient information, resources and
      time to rule on and adjudicate the visa.



CLAIMS



13.   Defendant has willfully and unreasonably delayed the adjudication and
      issuance of the visa and has refused to adjudicate the K-1 visa of the plaintiff
      thereby depriving him of the right of his fiancée to join him in the United
      States and depriving him of a right to which he is both entitled and qualified
      under the Immigration and Nationality Act.

14.   The defendant owes the Plaintiff a duty to act upon his approved I-129F and
      upon the properly presented fiancée application presented to the U.S.
      Consulate in Kabul, Afghanistan. The unwillingness of the defendant to
      issue the visa as applied for and with the attendant delays has caused the
      plaintiff extreme hardship and heartache precluding him from starting his
      family as he sees fit.

15.   The plaintiff has exhausted any administrative remedies which may exist.
WHEREFORE, Plaintiff prays that this Court:

I. Compel the Defendant and those acting under him to adjudicate the K-1 visa
now pending since October 14, 2018;

ii. Grant such other relief as this court deems just;

iii. Grant the plaintiff attorney's fees and suit costs.



                                         Respectfully submitted,

                                                        /s/
                                         John T. Riely
                                         15752 Crabbs Branch Way
                                         Rockville, Md. 20850
                                         (301) 548-1022
                                         jtriely@msn.com
